                           Case 6:19-cv-00007-RSB-CLR Document 52 Filed 04/29/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  GLENN LEWIS,

                  Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        6:19-cv-7

                  WARDEN ROBERT ADAMS, JR, et al.,

                  Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that, in accordance with the Court's Order dated April 24, 2020, adopting the Magistrate Judge's

                      Report and Recommendation as the opinion of the Court, judgment is hereby entered granting

                      defendant's motion for summary judgment and dismissing the case. This case stands closed.




            Approved by: ________________________________
                          ____________________________




            April 29, 2020                                                      Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
